Citation Nr: 1821520	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO. 12-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches, sleep difficulties and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 2000 to March 2009, including service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO).

Effective June 2010, a 100 percent combined schedular evaluation is in effect. The Veteran is also receiving special monthly compensation under 38 C.F.R. § 3.350(a).

In September 2016, the Board remanded the appeal to the RO for additional action.
There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran underwent was exposed to combat-related explosions. 

2. The Veteran's claimed TBI residuals of difficulty sleeping and memory loss are attributable to his already service-connected PTSD. 

3. The Veteran's claimed headache disorder is a residual of his service-connected PTSD with alcohol abuse. 


CONCLUSIONS OF LAW

1. The criteria to establish entitlement to service connection for TBI residuals of difficulty sleeping and memory loss, as separate disorders from PTSD, are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(d) (2017). 

2. The criteria to establish entitlement to service connection for a headache disorder, secondary to PTSD with alcohol abuse, are met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(d) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a March 2010 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The March 2010 notice was issued to the Veteran prior to the June 2010 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The occurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of such service, even if there is no official record of the incident, and that VA shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C. § 1154(b); 38 C.F.R. 
§ 3.304(d). However, the combat presumption does not alleviate the requirement that the evidence show that a current disability was caused by an in-service event, injury, or disease. See Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran contends that he underwent a TBI in March 2003 when mortar rounds landed near his truck during his active duty service in Southwest Asia. As a result of the in-service TBI, the Veteran contends that he currently experiences residuals such as headaches, difficulty sleeping and memory loss.   

The Veteran's DD Form 214 indicated that the Veteran's military occupational specialty (MOS) was an Ammunition Technician. The DD Form 214 also indicated that the Veteran was awarded the Combat Action Ribbon. Although the Veteran's service treatment records (STRs) are silent concerning the Veteran's claimed in-service he served in combat and his account of in-service combat experience is presumed credible. In a February 2010 VA treatment record, the Veteran reported that during his active service in March 2003, mortar rounds landed 15 to 20 feet away from his truck. The Veteran indicated that he did not fall down but that he was hit by mud/dust and was disoriented for an unknown period of time. The Veteran also indicated that he experienced headaches and dizziness after the mortar blast. 

In February 2010, the Veteran underwent a VA polytrauma consultation. The Veteran was diagnosed with a mild TBI. The examining physician provided a detailed list of the Veteran's neurobehavioral symptoms and opined that his symptoms were consistent with a TBI combined with a behavioral health condition. However, the Veteran was also diagnosed with headaches, PTSD, major depressive disorder and alcohol abuse. The Veteran also indicated that he consumed ten or more alcoholic beverages on a typical day in the past year and that he consumed half a gallon of whisky or brandy every day after he returned from his active service in Southwest Asia in 2003. 

In June 2010, the Veteran underwent a VA neurosurgery consultation. The Veteran reported that since his March 2003 combat-incident, he has experienced headaches, PTSD and depression. A CT scan and an MRI scan revealed a cyst with no mass effect, no surrounding T2 change and no nodule. The examiner opined that the Veteran's cyst was an incidental finding and asymptomatic.  

In April 2012, the Veteran was afforded a VA examination. The examiner indicated that the Veteran underwent a TBI during service. The examiner opined that the Veteran's residuals such as difficulty sleeping, memory loss and irritability were not caused by his in-service incident. The examiner observed that these residuals were due to the Veteran's service-connected posttraumatic stress disorder (PTSD).

In a November 2016 addendum to the April 2012 VA examination, the examiner opined that the Veteran's symptoms, to include headaches, sleep difficulties, memory loss, depression, or any other identified neurobehavioral symptoms were not caused by the Veteran's in-service TBI because individuals diagnosed with a mild TBI will recover fully within a matter of weeks or months following the trauma. 

The examiner also opined that the Veteran's neurobehavioral symptoms were caused by the Veteran's history of alcohol dependence and service-connected PTSD. The Board observes that service connection is in effect for PTSD with alcohol abuse, also claimed as memory loss. 

A preponderance of the evidence is against a finding that the Veteran's sleep difficulties and memory loss was caused by his in-service TBI. The February 2010 VA examining physician opined that the Veteran's neurobehavioral symptoms were partly due to the TBI combined with a behavioral health condition, and the Veteran also reported his history of alcohol dependence. The June 2010 CT and MRI scans revealed an asymptomatic cyst. The November 2016 VA examiner opined that the Veteran's neurobehavioral symptoms, to include headaches, sleep difficulties and memory loss was not caused by his in-service TBI; rather, the symptoms were caused by the Veteran's history of alcohol dependence and his service-connected PTSD. 
A grant of service connection for sleeping difficulties and memory loss is not appropriate. Service connection is in effect for PTSD with alcohol abuse (See 38 C.F.R. § 4.14 (the evaluation of the " same disability " or the " same manifestation " under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. 
§ 1155 and 38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 

However, the law provides that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Allen held that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." The decision stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." The case further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

Because the Veteran's headache disorder has been attributed by competent medical opinion to the service-connected PTSD and alcohol abuse, the Board will grant service connection for headaches. 

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a TBI, to include headaches, sleep difficulties and memory loss is denied. 

Service connection for a headache disorder, secondary to service-connected PTSD and alcohol abuse is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


